ICJ_034_Interhandel_CHE_USA_1958-01-15_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’INTERHANDEL

(SUISSE c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE DU 15 JANVIER 1958

1958

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

INTERHANDEL CASE

(SWITZERLAND v. UNITED STATES OF AMERICA)

ORDER OF JANUARY 15th, 1958
La présente ordonnance doit être citée comme suit :

« Affaire de l’Interhandel,
Ordonnance du 15 janvier 1958: C.I. J. Recueil 1958, p. 4.»

This Order should be cited as follows:

“Interhandel Case,
Order of January 15th, 1958: I.C.J. Reports 1958, p. 4.”

 

N° de vente: 177
Sales number

 

 
1958
Le 15 janvier
Rôle général

n° 34

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1958

15 janvier 1958

AFFAIRE DE L’INTERHANDEL

(SUISSE c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE

Le Vice-Président de la Cour internationale de Justice, faisant
fonction de Président en la présente affaire,

vu l’article 48 du Statut de la Cour,
vu l’article 37 du Règlement de la Cour;

Vu l'ordonnance du 24 octobre 1957 par laquelle la Cour a
fixé au 3r janvier 1958 la date d’expiration du délai pour le
dépôt du mémoire du Gouvernement de la Confédération suisse
et au 3 mars 1958 la date d'expiration du délai pour le dépôt du
contre-mémoire, ou éventuellement des exceptions préliminaires,
du Gouvernement des Etats-Unis d'Amérique, la suite de la
procédure étant réservée;

Considérant que, le 10 janvier 1958, l'ambassadeur de Suisse
aux Pays-Bas et l'ambassadeur des Etats-Unis d'Amérique aux
Pays-Bas ont communiqué au Greffier une demande, dont la
teneur a été arrêtée d’un commun accord par l’agent du Gouver-
nement suisse et l’agent du Gouvernement des Etats-Unis d’Amé-
rique, aux fins de reporter ces délais au re avril et au 15 juin
1958 respectivement ;

Considérant que rien ne s oppose à donner suite à cette demande ;

Reporte au ze avril 1958 la date d'expiration du délai pour
le dépôt du mémoire du Gouvernement de la Confédération suisse
et au 16 juin 1958 la date d’expiration du délai pour le dépôt

4
5 INTERHANDEL (ORDONNANCE DU 15 I 58)

du contre-mémoire, ou éventuellement des exceptions préliminaires,
du Gouvernement des États-Unis d'Amérique, la suite de la
procédure restant réservée.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix à La Haye, le quinze janvier mil neuf cent
cinquante-huit, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la Confédération suisse et au Gouver-
nement des Etats-Unis d'Amérique.

Le Vice-Président,
(Signé) A. BADAWI.

Le Greffier,
(Signé) J. LOPEZ OLIVAN.
